The opinion of the Court was delivered by •
Manning, J.
L. J;'Bright & Co. obtained judgment in the Civil District Court of this city against one Sheidecker who appealed there*482from — tlie appeal being cognisable by the Circuit Court where it was lodged. That court reversed the judgment a.nd non-suited the plaintiffs, and gave as the reason for it that the testimony upon which the District Court had acted had not been properly stamped.
The non-suited plaintiffs, appearing now as relators, invoke the exercise of our supervisory jurisdiction to compel the Circuit Judges to consider that testimony, and thereafter to decide the case. The respondents urge that entertaining this complaint will open the door to every litigant against whom they may rule upon the admissibility of evidence.
The Code of Practice, art. 857, assigns the refusal of the inferior judge to hear the party or his witnesses as one of the special causes for granting a writ or certiorari to the end that the validity of his proceeding may be ascertained. But that means an arbitrary refusal to hear any witnesses at all, and not a rejection'of testimony because it is held inadmissible. Testimony is inadmissible on .various grounds, and if the ground of objection be that it is not stamped, it is as purely an objection to its admissibility as if the objection were that it was irrelevant, or that it could not be^heard from any other cause. If therefore we should undertake to revise the action of an appellate court of the last resort on that ground, we should really be reviewing the ruling of that court as if on appeal from it.
In State ex rel Chism v. Judge, 34 Aun. 1178, we directed a mandamus to issue to compel a Judge to try a cause who had refused to try it, but we placed it on the ground that the relator had an absolute right to a determination of his action in the manner demanded by him which was the manner prescribed by law, and in refusing to try it the judge was not exercising a legal discretion. In the present case the Judges rejected evidence which they deemed inadmissible, and we should intrude in their jurisdiction if we undertook to say they were right or wrong.
The writ is refused.